Case 3:19-cr-00396-RS Document1 Filed 08/2249 Page1of4

Gnited States Distri

FOR THE pun 99 90
NORTHERN DISTRICT OF CALI ,

  
 
 

VENUE: SAN FRANCISCO * aneTEierter

 

UNITED STATES OF AMERIGA

" 6R1I9. 396

COREY WYATT, a

DEFENDANT(S).

 

INDICTMENT

21 U.S.C. §§ 841(a)(1) and (b)(2) — Distribution of Alprazolam;
21 U.S.C. § 853 — Forfeiture Allegation

a

A true bill Ape

Foreman

 

 

Filed in open court this xX day of fe yr POLY

 

Grephea Ypawa

Clerk

ee if) re
aN .

 

 

)

= Rg
Case 3:19-cr-00396-RS Document1 Filed 08/2249 Page 2 of 4

AO 257 (Rev. 6/78)

at

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
By: L] compLaint [] INFORMATION INDICTMENT

 

 

nd/or Judge/Magistrate Location

F CALIFORNIA

   
   
   
 

OFFENSE CHARGED L] suPERSEDING

 

 

21 U.S.C. §§ 841(a)(1) and (b)(2) - Distribution of Alprazolam C] Petty

[|] Minor — DEFENDANT - U.S

CO Misde-
meanor d Corey WYATT
Felon
: 5 i . : ¥ | NUMBER
PENALTY: Maximum 5 years’ imprisonment, maximum 1 year supervised

release, maximum $250,000 fine; $100 mandatory special

 

 

 

assessment
DEFENDANT
PROCEEDING ————____ IS NOTIN CUSTODY
‘ ys Has not been arrested, pending outcome this proceeding.
Name of Complaintant Agency, or Person (& Title, if any) 1) If not detained give date any prior

at ‘ summons was served on above charges
Drug Enforcement Administration

 

person is awaiting trial in another Federal or State Court, 2) [_] !s a Fugitive
O give name of court

3) [[] Is on Bail or Release from (show District)

 

 

Oo this person/proceeding is transferred from another district

per (circle one) FRCrp 20, 21, or 40. Show District
IS INCUSTODY

4) [|] On this charge

 

this is a reprosecution of
charges previously dismissed
L which were dismissed on motion

5 On another conviction
SHOW ) O

\ LE] Federal | State

of DOCKET NO.
6) [_] Awaiting trial on other charges
EN ae
[J US. ATTORNEY [_] DEFENSE If answer to (6) is "Yes", show name of institution

 

 

 

 

 

 

 

 

 

 

this prosecution relates to a / If "Yes"

pending case involving this same Has detainer L_] Yes } give date

defendant MAGISTRATE been filed? [No fled

CASE NO.
' ‘ DATE OF Month/Day/Year

prior proceedings or appearance(s) ARREST b

before U.S. Magistrate regarding this

defendant were recorded under a — Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S. [_] This report amends AO 257 previously submitted

Attorney (if assigned) ERIC CHENG
ADDITIONAL INFORMATION OR COMMENTS

 

 

PROCESS:
[_] SUMMONS [|] NO PROCESS* WARRANT Bail Amount: No Bail

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

Comments:

 
oO Oo NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00396-RS Document1 Filed 08/22/19 Page 3 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

 

UNITED STATES DISTRICT COURT Ry
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, ) CR19. 1' 0 3 9 &
Plaintiff, 9.

21 ULS.C, §§ 841(a)(1) dud (b)(2) — Distribution of

 

¥e : Alprazolam;
COREY WYATT, ) 21 U.S.C. § 853 — Forfeiture Allegation
)
Defendant. ) SAN FRANCISCO VENUE
\ (ONDER SEAL)
)
)
INDICTMENT
The Grand Jury charges:
COUNT ONE: (21 U.S.C. § 841(a)(1) and (b)(2) — Distribution of Alprazolam)

On or about July 10, 2019, in the Northern District of California, the defendant,
COREY WYATT,
did knowingly and intentionally distribute and possess with intent to distribute alprazolam, a Schedule
IV controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(2).

FORFEITURE ALLEGATION: — (21 U.S.C. § 853(a))

 

The allegations contained above are hereby re-alleged and incorporated by reference for the

purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853(a).

I YY

INDICTMENT

 
oO Co YN DN

10
1]
12

14
15
16
17
18
19
20
21
22
on
24
25
26
27
28

 

 

Case 3:19-cr-Q0396-RS Document1 Filed 08/2219 Page 4 of 4

Upon conviction of the offense alleged in Count One above, the defendant,
COREY WYATT,
shall forfeit to the United States all right, title, and interest in any property constituting and derived from
any proceeds defendant obtained, directly or indirectly, as a result of such violations, and any property
used, or intended to be used, in any manner or part, to commit or to facilitate the commission of such
violations, including but not limited to a forfeiture money judgment.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

€; has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p).
All pursuant to Title 21, United States Code, Section 853, and Federal Rule of Criminal

Procedure 32.2.

DATED: Z2Aupef 717 A TRUE BILL.

ez ——

FOREPERSON
San Francisco

 

DAVID L. ANDERSON
United States Attorney

ERIC CHENG
Assistant United States Attorney

 

INDICTMENT 2

 
